DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Forma Matters
This action is in response to papers filed 3/11/2021.
Claims 1-3, 5-7, 9, 12, 14-47,  50-53 are pending,
Applicant’s election without traverse of group I, period for step a 72 hours to 14 days,  first temperature 0o C to 10o C degreed and second temperature range is 20oC to 55oC in the reply filed on 9/16/2019 is acknowledged.
Claims 5-7,9, 18-21, 25-47, 50-51 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2019.
Claim 1 has been amended.
Claims 1-3, 12, 14-17, 22-24, and 52-53 are being examined.  
Priority
The instant application was filed 07/26/2017 is a continuation of PCT/EP2016/051431 , filed 01/25/2016 which claims priority from provisional application 62108248, filed 01/27/2015.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction Claim 1 has  been amended to recite “fixation step,” “diffusion step,” “2 hours or less.”  The response provides no indication of where support for the amendment can be found.  Searching and review of the specification revealed support for 4mm, but not 4mm or less.
Response to Arguments
	This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 12, 14-17, 22-24, and 52-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
preparing a tissue sample for analysis comprising. a diffusion step, and (ii) a fixation step; wherein the diffusion step comprises placing a-the tissue sample comprising about 10% neutral-buffered formalin  for a first time period ranging from between about 72 hours to about 14 days, and wherein the aldehyde-based fixative solution is maintained at a first temperature of less than 100C throughout the duration of the diffusion step; and wherein the fixation step comprises, placing the tissue sample in contact with an aldehyde-based fixative solution comprising about 10% neutral-buffered formalin at ranging from between about 20°C to about 50°C for a second time period sufficient to permit the aldehyde-based fixative solution to induce fixation of the tissue sample, and wherein the second time period less than 2 hours..”   Thus the claims encompass anything from 2 hours to less than a second.
The response provides no indication of where support for the amendment can be found.  Searching and review of the specification revealed support for 1-4 hours on page 4, 1 hour at 45oC page 29 and claim 10 as originally filed 15 minutes to 4 hours. Thus the amendment has introduced new matter.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8, 12, 14-17, 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chafin (USPGPUB2012/0214195A1) and Webster (Journal of Histochemistry and Cytochemistry (2009) volume 57, pages 753-761).
	The rejected claims merely require fixing a tissue.  The independent claim does not require analysis. Thus the claims broadly read on a method of scientific discovery or optimization.  
The prior art as exemplified below demonstrates the use of two temperatures for using an aldehyde fixative for different time periods.  The exemplified art teaches the use of 10% NBF for a first time period at a temperature between 0oC-15oC depending upon thickness encompassing 12 hours or more to 13 weeks and a second incubation of 1 to 4 hours at a temperature of 22oC to 55oC. Thus the art of record renders the claims obvious as detailed below.
MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 

	MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
With regards to claims 1, 4, Chafin teaches, “0013] The tissue sample second temperature is higher than the first temperature. The raising of the tissue sample temperature may comprise raising the temperature of the tissue sample rapidly quickly or even abruptly to the second temperature. The raising of the sample temperature is done to increase cross-linking while still preserving the underlying sample reactivity. Alternatively, the raising of the tissue sample to the second temperature may be accomplished by immersing the tissue sample in a solution at the second temperature, wherein the solution can be the same or a different aldehyde solution. The second temperature typically is greater than ambient, more typically is greater than about 22.degree. C., even more typically is from greater than about 22.degree. C. to at least about 50.degree. C., and even more typically is from greater than about 22.degree. C. to about 45.degree. C. The second time period is effective to allow substantially complete cross-linking of endogenous molecules and structures to occur. While the 
Chafin teaches, “[0014] While the first time period may vary depending on tissue thickness, for ASCO CAP guidelines of up to 4 mm thickness, it typically ranges from about 15 minutes up to about 4 hours, more typically from greater than 15 minutes to about 3 hours, and even more typically is from about 1 hour to about 2 hours. It is recognized that for thicker samples, the first time period will be dictated by diffusion rate. The first temperature is from at least -20.degree. C. to about 15.degree. C., typically is from at least 0.degree. C. to about 15.degree. C., more typically at least 0.degree. C. to about 10.degree. C., and even more typically from about 3.degree. C. to about 5.degree. C.”
Chafin teaches the use of 10% NBF (figure 5). 
Chafin teaches, “The second temperature typically is from greater than about 22.degree. C. to about 55.degree. C., and the second time period ranges from about 1 hour to about 4 hours.” (abstract)

As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."

However, Chafin teaches, “[0093] For the following discussion of processing steps, a person of ordinary skill in the art will appreciate that various factors may be considered to deduce optimal processing conditions for a particular tissue sample. These factors include: sample thickness, which typically ranges from about 1 mm to about 10 mm thick, more typically from about 2 mm to about 8 mm thick, and even more typically from about 4 mm to about 6 mm thick; volume of fixative solution to tissue sample mass, which typically is from about 10:1 to about 50:1 volume to mass; fixative composition; temperature; and sample immersion time in the fixative composition.  [0094] The preferred description of the first and second times of soaking in cross-linking fixative is based on the ASCO CAP guidelines where the preferred tissue thickness is up to approximately 4 mm. The tissue thickness can be less or more than 4 mm, even up to whole organs. Since the invention relies on a first diffusion step, thicker tissue sections would require a first time in cold fixative greater than the preferred 1-5 hours and up to 12 hours or more. In addition, anyone skilled in the art could understand that the second time in fixative solution might be greater than the preferred method of 1-5 hours and up to 8 hours or more. For example, a tissue sample of 6 mm thick might have a preferred first time in fixative solution of 4 hours and a second time in fixative solution of 4 hours or more. It is also understood in the art that some tissue types and some tissue organs may have slightly different times than the preferred method of the invention.”

Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to incubate samples in 10% NBF at 10oC or less for time periods of 72 hours to a week and a second incubation of about 1 hour in 10% NBF at 20oC to 50oC. .  The artisan would be motivated to optimize first time period and second time period time and temperature for preservation of tissue samples to allow detection of specific protein markers.  The artisan would further be motivated to determine length of time a samples can be fixed in formalin at 10oC or less and still used to detect a specific analyte without degradation in the signal to allow for batch analysis of samples of samples for the specific analyte.  The artisan would have a reasonable expectation of success as the artisan is merely following advice in the art.  
	With regards to claim 2 and 3, Chafin teaches in claim 1 a method consisting of steps i and ii.
	With regards to claim 12, 52-53 Chafin claims in claim 10, “ where the second time period is from greater than 15 minutes up to at least about 5 hours.”
With regards to claim 13, Chaflin teaches in paragraph 0016 immersing a tissue into formalin (first solution) and 10% NBF as the second solution.
With regards to claims 14-17, Chafin teaches detection of phosphor-AKT in example 15.
Response to arguments
The response traverses the rejection asserting the artisan would not be motivated to use a first fixation time of at least 72 hours as Chafin teaches his method is quick or rapid.  This argument has been thoroughly reviewed but is not considered persuasive as Chafin teaches, “, “[0093] For the following discussion of processing steps, a person of ordinary skill in the art will appreciate that various factors may be considered to deduce optimal processing conditions for a particular tissue sample. These factors include: sample thickness, which typically ranges from about 1 mm to about 10 mm thick, more typically from about 2 mm to about 8 mm thick, and even more typically from about 4 mm to about 6 mm thick; volume of fixative solution to tissue sample mass, which typically is from about 10:1 to about 50:1 volume to mass; fixative composition; temperature; and sample immersion time in the fixative composition.  [0094] The preferred description of the first and second times of soaking in cross-linking fixative is based on the ASCO CAP guidelines where the preferred tissue thickness is up to approximately 4 mm. The tissue thickness can be less or more than 4 mm, even up to whole organs. Since the invention relies on a first diffusion step, thicker tissue sections would require a first time in cold fixative greater than the preferred 1-5 hours and up to 12 hours or more.”(emphasis added).
The response continues by asserting that in paragraph 0098, Chafin limits his teachings with respect to the first fixing step to 15 minutes to 4 hours.  This argument has been thoroughly reviewed but is not considered persuasive as Chafin teaches, “Since the invention relies on a first diffusion step, thicker tissue sections would require a first time in cold fixative greater than the preferred 1-5 hours and up to 12 hours or more.”(emphasis added, 0094).
The response continues by providing arguments with respect to the teachings of the specification with respect to the ASCO guidelines.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not limited to the ASCO guidelines.  .  
	The response continues by asserting Chafin teaches in tissue samples thicker than 4mm for the longer incubation times.  This argument has been thoroughly reviewed but is not considered persuasive as Chafin in paragraph 0094 merely discloses thicker samples, while in paragraph 0093 Chafin teaches samples from, “about 1 mm to about 10 mm thick, more typically from about 2 mm to about 8 mm thick, and even more typically from about 4 mm to about 6 mm thick,”  Thus compared in a 1mm thick sample 4 mm is thicker.
 	The response continues by providing arguments that Webster teaches the prolonged formalin fixing times are antibody and antigen dependent.  This argument has been thoroughly reviewed but is not considered persuasive as this is consistent with optimization as asserted in the rejection.  Further the claims are not limited to any specific antibody or antigen.  Further one of skill in the art recognizes the use of different antibodies (or even lots or bleeds of antibodies)  to the same antigen often require the conditions.  
Thus the rejection is maintained.
Claims 22-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chafin (USPGPUB2012/0214195A1) and Webster (Journal of Histochemistry and .
The teachings of Chafin and Webster are set forth above.
While Chafin and Webster  teaches detection of phospho-AKT, Chafin and Webster  do not teach phosphor-AKT is predictive, prognostic or predictive of response to cancer treatment.
However, Kim teaches, “The results of this study evaluating histological pAKT expression prior to treatment in cervical cancer patients treated with primary radiotherapy show a significant association between pAKT expression and local recurrence. In addition, univariate survival analysis showed pAKT-positive tissue was associated with poor PFS following radiotherapy”(page 1680, 1st column, last paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim that phosphor-AKT is a marker of prognosis and/or predictor of response as Kim teaches pAKT is indicative of local recurrence and poor response to radiation therapy.  The artisan would have a reasonable expectation of success as the artisan is detecting known markers associated known disease, progression and response to radiation therapy.
Response to Arguments
The response provides no argument to the instant rejection.
Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Steven Pohnert/Primary Examiner, Art Unit 1634